PER CURIAM.
The Kentucky State Bar Association charged Damon A. Vaughn with unlawful and unprofessional conduct in the practice of law on seven separate counts. A Trial Committee was appointed by the President of the Bar Association to hear evidence concerning the charges made. After hearing evidence the Trial Committee made its report to the Board of Bar Commissioners. The Board found Vaughn to be guilty of unprofessional conduct on four counts. He was found guilty of (1) having made a statement in a brief to this Court which he knew to be false and which was calculated to mislead this Court; (2) having bodily assaulted another attorney; (3) having solicited employment; and (4) having permitted a client to be convicted and imprisoned in order to make, a case of false imprisonment against a magistrate. The first count was submitted on the record filed in this Court. The second was admitted by Vaughn. There was conflicting testimony regarding the third and fourth, but the proof established was sufficient to sustain the findings of the Board.
It is recommended by the Board that Damon A. Vaughn be reprimanded by way of censure and that he be required to pay the costs incurred in this action.
Having fully considered the charges made, the proof taken, the briefs of respondent, of the Attorney General and of Amicus Curiae, it is our opinion that Damon A. Vaughn was properly found to be guilty of unprofessional conduct on four counts and he is hereby censured and reprimanded therefor, and he is required to pay the entire costs incurred in this action which are in excess of one thousand dollars.
PALMORE, J., not sitting.